Citation Nr: 1039082	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  01-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a right foot or ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1968 to April 1970.  This matter was originally before the Board 
of Veterans' Appeals (Board) on appeal from a December 2000 
rating decision by the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2003, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
The Board remanded the case for development of service treatment 
records in January 2002 and April 2004.  In June 2005 the Board 
issued a decision which denied service connection for a right 
foot or ankle disorder.  

The Veteran appealed the June 2005 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In November 
2006, the Court endorsed a November 2006 Joint Motion for Remand 
(Joint Motion) of the parties, vacated the June 2005 Board 
decision that denied the benefit sought, and remanded the matter 
for development (to include for service personnel records) and 
readjudication consistent with the instructions in the Joint 
Motion.  In July 2007 the Board remanded the case for additional 
development for service treatment records.  In January 2009 the 
Board issued a decision which denied service connection for a 
right foot or ankle disorder.  

The Veteran appealed the January 2009 Board decision to the 
Court.  In October 2009, the Court endorsed a September 2009 
Joint Motion for Remand (Joint Motion) of the parties, vacated 
the Board's January 2009 decision, and remanded the matter for 
development and readjudication consistent with the instructions 
in the Joint Motion.  The Court-endorsed Joint Motion is now the 
law of the case.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.




REMAND

Essentially, the Joint Motion stipulates that the RO did not 
comply with the terms of Board remands dated in April 2004 and 
July 2007 that directed it to make attempts to obtain service 
personnel records between April and December 1968 or any 
alternative records, including, but not limited to, base hospital 
records and unit diaries.  Specifically, the Joint Motion notes 
that there is no indication that the National Personnel Records 
Center (NPRC) searched all alternative sources of information.

The Court has held that where remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO should again arrange for an 
exhaustive search for alternate sources of 
information for the period between April 
and December 1968, including, but not 
limited, to:
a.	Service personnel records; and
b.	Base hospital records of treatment 
for a right foot and ankle injury at 
Fort Ord in approximately May 1968; 
c.	Unit diaries for the period from 
April to December 1968; and
d.	Any further alternative sources of 
the information sought.  If none 
exist, NPRC must so certify for the 
record.

The RO should document its efforts and 
ensure that all responses to its requests, 
whether positive or negative, are 
associated with the claims file.  There 
must be a specific positive or negative 
response as to each identified alternate 
source of information.  If the NPRC 
certifies that alternative sources of 
information do not exist, the Veteran must 
be notified of such certification in 
compliance with 38 C.F.R. § 3.159(e). 

2.	The RO must ensure that all development 
sought is completed as specified, then re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the claimant and his representative 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

